Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  September 20, 2016                                                                                    Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  154342                                                                                               Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices


  In re DAWSON
  __________________________________


  DION PATRICK DAWSON,

                 Plaintiff-Appellant,

  v                                                                  SC: 154342
                                                                     COA: 331589
  WAYNE CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ____________________________________/

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of August 29, 2016, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 20, 2016
           jam
                                                                                Clerk